Citation Nr: 1746042	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a restoration of a 10 percent rating for chronic blepharo-conjunctivitis, bilateral.

2.  Entitlement to service connection for posttraumatic arthritis, to include as due to ionizing radiation exposure, or as secondary to posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for growth in mouth, skin growth, and stomach pains.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for shrapnel embedded in left wrist.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for retinal vein occlusion.

6.  Entitlement to service connection for hypertensive vascular disease, to include as due to ionizing radiation exposure, or as secondary to PTSD.

7.  Entitlement to service connection for a chronic kidney disease, to include as due to ionizing radiation exposure, or as secondary to PTSD.

8.  Entitlement to service connection for atherosclerosis of the legs/feet or peripheral artery disease (PAD), to include as due to ionizing radiation exposure, or as secondary to PTSD.

9.  Entitlement to service connection for irritable bowel syndrome (IBS) and diarrhea, to include as due to ionizing radiation exposure, or as secondary to PTSD.

10.  Entitlement to an evaluation in excess of 30 percent for posterior subcapsular cataracts (hereinafter "cataracts").

11.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with an adjustment disorder and depression.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Seth Berman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 (retinal, blepharoconjunctivitis, and TDIU), April 2012 (PTSD, hypertensive vascular, and arthritis), August 2013 (PAD), February 2015 (wrist, stomach, IBS, and kidney), and January 2016 (cataracts) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

With regard to the Veteran's applications to reopen his claims for service connection for growth in mouth, skin growth, and stomach pains, a shrapnel embedded in left wrist, and retinal vein occlusion, regardless of the decision of the RO as to whether to reopen a previously denied claim, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for growth in mouth, skin growth, and stomach pains, shrapnel embedded in left wrist, and retinal vein occlusion; entitlement to service connection for hypertensive vascular disease, chronic kidney disease, atherosclerosis of the legs/feet or PAD, and IBS and diarrhea; entitlement to increased ratings for posterior subcapsular cataracts and PTSD; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2011 rating decision reduced the disability rating for the Veteran's chronic blepharoconjunctivitis from 10 percent to noncompensable, effective November 8, 2011.

2.  Around the time of the November 2011 rating decision that reduced the rating for the Veteran's chronic blepharoconjunctivitis, improvement in the disability was not shown.

3.  The Veteran's bilateral knee osteoarthritis was not manifest during service or within one year of separation.  The bilateral knee osteoarthritis is unrelated to service.

4.  The Veteran's bilateral knee osteoarthritis is not shown to be caused or permanently made worse by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A 10 percent rating for the Veteran's chronic blepharoconjunctivitis is restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.79, Diagnostic Code 6018 (2016).

2.  The Veteran's bilateral knee osteoarthritis, was not incurred in or aggravated by service, including ionizing radiation exposure, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The Veteran's bilateral knee osteoarthritis is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 C.F.R. § 3.105(e) Procedural Considerations

At the outset, the Board notes that it has considered whether the procedural provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e), relating to rating reductions, apply with regard to the reduction of the Veteran's rating for chronic blepharoconjunctivitis appealed herein.

The VA General Counsel held in VAOPGCPREC 71-91 that "[38 U.S.C.A. § 5112(b)(6),] respecting effective dates, literally applies only to effective dates of reductions of monetary benefits; e.g., compensation.  The statute is clear on its face.  It does not provide for a sixty-day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation."   Likewise, the Federal Circuit has held that the provisions of 38 U.S.C.A. § 5112(b), relating to the effective date of a rating reduction, do not apply in cases where a rating reduction does not result in a decrease in overall compensation.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).

The VA General Counsel further held in VAOPGCPREC 71-91 that "Based on the plain language of section 3.105(e), it is applicable only when two factors are present: (1) there is a reduction in evaluation of a service-connected disability or employability status; and (2) the lower evaluation would result in a reduction and discontinuance of compensation payments currently being made.  It must be recognized that reduction in evaluation is not synonymous with reduction in compensation. Under VA's Schedule of Rating Disabilities, a reduction in a single disability does not always result in reduction in compensation.  Accordingly, reduction in evaluation with no corresponding reduction in compensation simply does not meet the criteria of the regulation."

Likewise, as noted in footnote 3 of O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (citing VAOGCPREC 91-71):

[I]n a claim involving multiple disability ratings, the regional office or Board can lower one disability rating and simultaneously raise another.  Although this would result in a reduced disability rating for one condition, the veteran may end up receiving increased compensation.  In such a scenario, the VA General Counsel has determined that § 3.105(e) does not apply because compensation payments have not been reduced.

In this case, although the rating for the Veteran's chronic blepharoconjunctivitis was reduced from 10 percent to noncompensable, effective November 8, 2011, his overall combined disability rating remained unchanged as 40 percent from April 20, 2009, and 60 percent from May 22, 2009.  Therefore, because the reduction in rating for the Veteran's chronic blepharoconjunctivitis did not reduce his compensation, the Board finds that the procedural provisions of 38 C.F.R. § 3.105(e) are inapplicable to the present case.

The Board acknowledges that the Veteran alleged in September 2017 correspondence that the rating reduction was not preceded by a proposed reduction notice, with 60 days allowed to submit evidence and for a pre-reduction hearing.  As explained above, however, because the Veteran's total compensation payments were unchanged, the 38 C.F.R. § 3.105(e) procedural requirements do not apply.  In other words, a proposed reduction notice followed by 60 days for submission of evidence and a hearing was not required by law.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for a restoration of his 10 percent rating for his chronic blepharoconjunctivitis is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for posttraumatic arthritis, Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an April 2013 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.  In that regard, the Board notes that the Veteran's service treatment records received from the National Personnel Records Center (NPRC) include several records of treatment, as well as the Veteran's enlistment and separation examination reports.  They do not, however, include any records from August 1950 to March 16, 1951.  A January 2010 formal finding of unavailability shows that the RO requested the records from the NPRC, and notified the Veteran in January 2010 (noted as "December 2009") that the records were found to be unavailable, and requested that the Veteran copies of any such records in his possession.  Therefore, the Board finds that all reasonable administrative development has been exhausted, and therefore the duty to assist in this regard has been satisfied.

Under such circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for posttraumatic arthritis, a September 2013 VA medical opinions was obtained (see LCM-VVA)  The Board finds that the VA medical opinion is adequate upon which to base a decision on the Veteran's claim.  The VA examiner reviewed the file, and provided an adequate rationale for his conclusion.  While the Board acknowledges that the VA examiner only addressed the secondary service connection theory of entitlement, and did not address whether the Veteran has posttraumatic arthritis (knees) directly related to his active service, the Board finds that a remand for such an opinion is not required where there is otherwise no credible evidence tending to indicate that the Veteran has posttraumatic arthritis that is related to his active service.  As explained below, there is no record of complaint of knee problems in service, musculoskeletal examination was normal at separation, the veteran denied any knee trouble on his separation report of medical history, and post-service, there was no record of complaint for several decades after service.  Therefore, there is no duty to obtain a VA medical opinion addressing direct service connection, and the Board finds that the duty to assist in this regard has been satisfied.

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.





III.  Analysis

A.  Reduction

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).

With regard to the reduction of ratings in effect for five years or more, 38 C.F.R. § 3.344(a) and (b) provides that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

The Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  See Brown 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 2 Vet. App. at 281-282. 

The Veteran appeals the reduction in rating for his service-connected chronic blepharoconjunctivitis, bilateral, from 10 percent to noncompensable, effective November 8, 2011.  

By way of background, a February 2010 rating decision granted service connection for the disability and assigned a 10 percent rating under Diagnostic Code 6018, effective April 20, 2009.  A November 2011 rating decision reduced the rating for the disability from 10 percent to noncompensable, effective November 8, 2011.  

The Board notes that the 10 percent disability rating for the Veteran's chronic blepharoconjunctivitis was only in effect from April 20, 2009, to November 7, 2011, which was less than five years at the time of the reduction.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, are not for application.

The Veteran's chronic blepharoconjunctivitis is presently rated under Diagnostic Code 6018, chronic conjunctivitis (nontrachomatous), which provides a 10 percent rating if active, with objective findings, such as red, thick conjunctivae, mucous secretion, etc.  Inactive is to be evaluated based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).

An October 2011 VA examination shows that the examiner noted the Veteran's history of diagnosed allergic conjunctivitis in 1991.  The examiner noted that the Veteran's conjunctivitis was the non-trachomatous type, and that it was inactive.  The examiner also noted that it did not result in any decrease in visual acuity or other vision impairment in visual acuity, and that it did not cause any scarring or disfigurement.  The examiner also noted that conjunctivitis cause itchy eyes and do not affect vision.  See p.21 of 37.

The Board has also reviewed all of the other medical evidence of record.  The prior November 2009 VA examination report shows examination revealed hyperemia (redness) of the conjunctiva, and chronic blepharoconjunctivitis was diagnosed.  See also CAPRI (LCM-VVA), received March 2012 at p.42 of 223.  Around four months after the rating reduction, a March 2012 private treatment record by Dr. J.L. shows he found blepharoconjunctivitis on slit lamp examination.  The Board does acknowledge that the subsequent March 2012 VA examination report shows examination of the conjunctiva revealed pinguecula ("ping"), pterygium, chalasis, and concretions, but no blepharoconjunctivitis was noted by the examiner.  

The Board finds that this case is somewhat akin to cases involving disabilities with cyclical manifestations.  In such cases, to the extent feasible, an examination should be scheduled during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  In this case, as shown above, active blepharoconjunctivitis was found by the November 2009 VA examiner (the prior VA examination), and later it was again found by the Veteran's private ophthalmologist only four months after the rating reduction in March 2012.  While the Board acknowledges that generally, the propriety of a rating reduction is reviewed based on the evidence on record at the time of the rating decision, in this particular case, where active blepharoconjunctivitis was found just four months later, the Board finds that an improvement under the ordinary conditions of life and work was not shown with any certainty; thus, the Board finds that the rating reduction was not proper, and that a restoration of the 10 percent rating is warranted.

In summary, the Board concludes that the reduction in rating for the Veteran's chronic blepharoconjunctivitis from 10 percent to noncompensable, effective November 8, 2011, was not proper, and the 10 percent rating is restored.

B.  Posttraumatic Arthritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  "Only those conditions as are recorded in examination reports are to be considered as noted," and a "history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2016); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  38 U.S.C.A. § 1111 (West 2014).

The Court has held that a veteran's account of a prior condition is an inadequate basis upon which to conclude that he had a condition that preexisted service.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Likewise, a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from depression or excessive worry prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).


disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016).

The Veteran served on active duty from August 1950 to August 1953.  He claims that he has posttraumatic arthritis related to his active service.  In August 2017, the Veteran clarified that he alleged that he had meniscal tears on both knees prior to service that were aggravated during service due to playing softball.  In the alternative, he alleges he has posttraumatic arthritis of the knees due to ionizing radiation exposure, or as secondary to his service-connected PTSD.  See Statements (two), August 2017.

As an initial matter, the Board acknowledges that the Veteran is a confirmed participant in Operation TUMBLER-SNAPPER, which involved U.S. atmospheric nuclear weapons testing between April and June 1952 at the Nevada Testing Site.  In June 1998, the Defense Special Weapons Agency (DSWA) provided a radiation dose estimate showing the Veteran's reconstructed external dose estimate was 0.1 rem (upper bounds), and his internal dose estimate was 0.0 rem.  

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases do not arthritis.  Therefore, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2016).  The Board notes, however, that arthritis is not among the listed radiogenic diseases, and the Veteran in this case has not cited or submitted any scientific or medical evidence that arthritis constitutes a radiogenic disease (or that they are otherwise related to ionizing radiation exposure).  Therefore, the development procedures set forth in 38 C.F.R. § 3.311 are not for application.

In cases involving alleged ionizing radiation exposure in which the provisions of 38 C.F.R. § 3.309 and 3.311 are not applicable, a veteran may generally nevertheless prove entitlement to service connection on a direct basis based on actual exposure. See Combee v. Brown, 5 Vet. App. 248 (1993).

In March 2005, the RO requested a revised radiation dose estimate from the Defense Threat Reduction Agency (DTRA) (after a May 2003 report by the National Research Council (NRC) of the National Academies indicated that prior radiation dose reconstructions may have been underestimated).  

A March 2007 DTRA revised radiation dose estimate was 16 rem external gamma, and 1 rem external neutron.  The Board acknowledges that the report also explained that the DTRA's Nuclear Test Personnel Review (NTPR) Program developed a screening procedure for posterior subcapsular cataract (PSC) radiation dose assessments in particular that would allow expedited processing of those cases by providing a maximum PSC radiation dose estimate based on worst-case parameters and assumptions, not all of which the veteran may have encountered, and that his revised radiation estimate for the eye lens (beta plus gamma) was 28 rem.

Regarding the Veteran's report that he had meniscal tears prior to his active service, his July 1950 enlistment examination report shows no knee condition or arthritis was noted on entry into service.  Therefore, the presumption of soundness is for application.  See STR, received May 2010; 38 U.S.C.A. §§ 1111.

The Veteran's available service treatment records show no complaints of any knee problems or arthritis.  His August 1953 separation examination report shows that examination of the lower extremities was normal.  His August 1953 separation report of medical history shows he denied any swollen or painful joints, he denied arthritis and rheumatism, he denied any bone, joint, or other deformity, and he denied a "trick" or locked knee.  See STRs, received March 1997 at p.17-20 of 34.  

Post-service, an undated private treatment record from the Kauai Medical Center dated around 2004 (age 72) reflects a history of arthritis was noted, and right knee arthritis was diagnosed.  See PTRs, received May 2015 at p.62 of 97.  A March 2012 x-ray report from the Kauai Medical Center regarding the Veteran's knees shows an impression of bilateral moderate osteoarthritis.  See PTRs, received May 2015 (different set) at p.37 of 97.

None of the VA or private treatment records, however, indicate any etiological link to the Veteran's service, including his radiation exposure, or to his service-connected PTSD.

A September 2013 VA medical opinion shows the VA examiner opined that it is less likely than not that the Veteran's osteoarthritis was caused or aggravated by his service-connected PTSD.  The examiner reasoned that there is no evidence, including no reliable and objective studies, documenting a relationship between PTSD and posttraumatic osteoarthritis, including PTSD causing or aggravating posttraumatic osteoarthritis.  
 
In light of the all evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran's bilateral knee osteoarthritis is related to his active service, including ionizing radiation exposure, and including as caused or aggravated by his reported history of playing softball in service.  As shown above, there is no medical evidence tending to etiologically link the Veteran's knee osteoarthritis to his active service, including no evidence linking it to his radiation exposure or reported history of playing softball.  There is no record of any complaint of knee problems in his service treatment records.  Examination of his lower extremities at separation was normal.  He denied any arthritis or bone or knee problems on his separation report of medical history.  Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran's bilateral knee osteoarthritis is related to his active service, including radiation exposure.

The Board adds that there is no reliable evidence of arthritis, or characteristic manifestations of arthritis sufficient to identify the disease during the Veteran's active service, or within one year of active service.  Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).  Rather, the service records were silent as to knee pathology, the separation examination disclosed that the lower extremities were normal and he denied issues relating to the knees at that time.  The contemporaneous records are far more probative and credible than statements advanced decades after the fact.

The Board further finds that the preponderance of the evidence is against finding that the Veteran's bilateral knee osteoarthritis is secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310.  The Board finds the September 2013 VA medical opinion to be the most probative evidence of record as to whether the Veteran's bilateral knee osteoarthritis is caused or aggravated by his PTSD.  The VA examiner's opinion is uncontroverted by any other medical evidence of record.  There is no medical evidence tending to indicate any relationship between the Veteran's PTSD and his bilateral knee osteoarthritis.

The Board acknowledges that the Veteran asserts that his osteoarthritis was in fact caused by his radiation exposure in service, playing softball in service, or caused or aggravated by his service-connected PTSD.  The Board acknowledges his participation in Operation TUMBLER-SNAPPER as well as his revised radiation dose estimates.  In other words, there is no question that he may have been exposed to radiation as an atmospheric nuclear testing participant.   However, he has offered only his own lay opinion that his bilateral knee osteoarthritis are related to his radiation exposure in service, or playing softball in service, or secondary to his service-connected PTSD.  The Veteran is not shown, however, to be competent to render a medical opinion involving the etiology of his osteoarthritis and ther are no Jandreau type exceptions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds his lay opinion regarding the etiology of his osteoarthritis to have no probative value.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for posttraumatic arthritis; the benefit of the doubt rule is not for application.


ORDER

Entitlement to a restoration of a 10 percent rating for chronic blepharo-conjunctivitis, bilateral, is granted.

Entitlement to service connection for posttraumatic arthritis is denied.


REMAND

A.  Applications to Reopen - Skin, Mouth, Stomach, and Left Wrist

In March 2010, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for growth in mouth, skin growth, and stomach pains, which was denied by February 2015 and January 2016 rating decisions appealed herein.  See also Correspondence, March 2014 and June 2014 (requesting reopening); Rating decision, February 1997 (prior denial).  

In June 2014, the Veteran filed a request to reopen a previously denied claim of entitlement to service connection for shrapnel embedded in left wrist, which was denied by a February 2015 rating decision he appealed herein.  See Rating decision, November 2011 (prior denial).

To date, the Veteran has not been provided with a VCAA notice complaint with Kent v. Nicholson, 20 Vet. App. 1 (2006), i.e., that informed the Veteran that his claims had been previously denied, the basis of the prior denials, and describing what would constitute new and material evidence to substantiate his applications to reopen the claims.  See VCAA notice, March 2014.  Therefore, these matters should be remanded so that the Veteran may be provided with a VCAA notice letter compliant with Kent v. Nicholson.

B.  Retinal, Hypertensive Vascular Disease, Kidney, Atherosclerosis or PAD

In March 2010, the Veteran filed a request to reopen a previously denied claim of entitlement to service connection for retinal vein occlusion, which was denied by an April 2012 rating decision.  See also Rating decisions, October 2008, March 2009, February 2010 (prior denials).  In August 2017, he asserted that his claimed retinal vein occlusion is due to ionizing radiation exposure, or secondary to his service-connected PTSD.

The Veteran also claims entitlement to service connection for hypertensive vascular disease, including hypertension, chronic kidney disease, and atherosclerosis of the legs/feet or PAD - all claimed as due to ionizing radiation exposure, or as secondary to PTSD.  See Claims, March 2012, May 2012 and September 2014; Statement, August 2017; see also Notice of disagreement, August 2013 (PAD).

A November 2016 letter to the Veteran from the VA medical center shows that he underwent a July 2016 Ionizing Radiation Registry Examination, and that among other things, retinal scars, hypertension, chronic kidney disease, and peripheral arterial occlusive disease (a.k.a. PAD) were diagnosed.  A copy of the July 2016 Ionizing Radiation Registry Examination report, however, has not been associated with the claims file.  Therefore, the Board finds that these matters should be remanded so that a copy of the July 2016 Ionizing Radiation Registry Examination report may be associated with the claims file.

C.  IBS and Diarrhea

The Veteran claims entitlement to service connection for IBS and diarrhea, including as due to ionizing radiation exposure.  In the alternative, he claims that his IBS and diarrhea are secondary to his service-connected PTSD.  See Claims, November 2013 and March 2014; Statement, August 2017.
As an initial matter, the Board acknowledges the Veteran's has been diagnosed with IBS, and that his medical records show complaints of diarrhea.  See, e.g., Wilcox Memorial PTRs, October 2013; CAPRI, April 2015 (received August 2015) at p.52 of 247.  The Board also notes by way of background that his August 1953 separation examination report shows that examination of his abdomen, anus, and rectum at separation was normal.  His August 1953 separation report of medical history shows he denied any intestinal trouble and rectal disease.  See STRs, received March 1997 at p.17-20 of 34.  

An April 2014 private treatment record (fee-basis gastroenterology consult) shows it was noted that the Veteran had a history of diarrhea, and that "he would be predisposed to bacterial overgrowth based on his diabetes and possible dysmotility from radiation exposure."  See PTRs, received May 2015 at p.97 of 97; see also CAPRI, received August 2015 p.238-239 of 247 (noting Veteran received a fee-basis gastroenterology consultation).

The Veteran was afforded a December 2014 VA examination.  The examiner noted, among other things, that the April 2014 GI consult record noted the Veteran had "possible dysmotility from radiation exposure."  The examiner did not, however, provide any medical opinion as to whether the Veteran's IBS and symptoms of diarrhea are related to his active service, including his ionizing radiation exposure.  Rather, the examiner only provided a medical opinion regarding whether the IBS and diarrhea are caused by his PTSD.  Therefore, the Board finds that this matter should be remanded to obtain an addendum VA medical opinion to clarify whether the Veteran's IBS and symptoms of diarrhea are related to his active service, including his estimated radiation exposure.  The examiner should also opine as to whether it is aggravated by the Veteran's PTSD.

D.  Increased Ratings and TDIU

The Veteran's service-connected cataracts are currently assigned a 30 percent disability rating under Diagnostic Code 6027-6029, effective May 8, 2003.  His service-connected PTSD with an adjustment disorder and depression are currently assigned a 30 percent disability rating under Diagnostic Code 9411, effective May 22, 2009.  The Veteran seeks increased ratings.  See Claim, February 2015.  He also seeks entitlement to a TDIU.  See Form 21-8940, December 2010.

In August 2017, the Veteran reported that his cataracts and PTSD have worsened.  He also reported that he had an upcoming appointments with his private ophthalmologist, Dr. T.L., and with Dr. C.R. of the Mental Health Clinic at the VA medical center.  Therefore, the Board finds that these matters should be remanded to obtain any more recent treatment records from Dr. T.L. (Kauai Medical Clinic) dated since April 2015, and from the VA mental health clinic dated since November 2015.

Also, as the Veteran has reported that his cataracts and PTSD have worsened since the last VA examination, he should be afforded new VA examinations to address the current severity of the disabilities.

Because the cataracts and PTSD increased rating claims are being remanded herein for further development, the Board defers decision on the TDIU claim as intertwined with the remanded rating claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA-compliant notice relating to his requests to reopen the previously denied claims for service connection for (a) growth in mouth, skin growth, and stomach pains, and (b) shrapnel embedded in left wrist, including compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), i.e., that explains to the Veteran that his claims were previously denied, the basis of the prior denials, and describing what would constitute new and material evidence to substantiate his applications to reopen the claims.  

2.  Associate with the claims file a copy of the July 2016 Ionizing Radiation Registry Examination relating to diagnosed retinal scars, hypertension, chronic kidney disease, and peripheral arterial occlusive disease.

3.  Obtain an addendum VA medical opinion from the same examiner who provided the December 2014 VA medical opinion to clarify whether it is "at least as likely as not" (50 percent probability) that the Veteran's IBS and symptoms of diarrhea are: 

a) Related to his active service, including his ionizing radiation exposure, or 

b) Caused or aggravated by his service-connected PTSD (beyond the natural progress of the disease).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the same VA examiner is unavailable, then the opinion should be obtained from a similarly qualified examiner.

4.  Associate with the claims file all of the Veteran's more recent private ophthalmology records from Dr. T.L. (Kauai Medical Clinic) dated since April 2015.

5.  Associate with the claims file all of the Veteran's more recent VA treatment records, including mental health clinic records, dated since November 2015.

6.  After all of the above development in paragraphs (4) and (5) has been completed, schedule a new VA examination to address the current severity of the Veteran's bilateral subcapsular posterior cataracts.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

7.  After all of the above development in paragraphs (4) and (5) has been completed, schedule a new VA examination to address the current severity of the Veteran's PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


